WE ARE IN RECEIPT OF YOUR LETTER REQUESTING A RESPONSE TO THE QUESTION OF WHETHER THE GRDA LAKE PATROL HAS GENERAL POLICE, POWERS TO ENFORCE THE PROVISIONS TITLE 21 UPON ALL GRDA PROPERTY. A REVIEW OF THE STATUTE IN QUESTIONS YIELDS A RESPONSE THAT THE GRDA DOES NOT HAVE GENERAL POLICE POWERS TO ENFORCE TITLE 21. TITLE 82 O.S. 862 (1986) CONFERS THE POWERS, RIGHTS AND PRIVILEGES OF THE DISTRICT. SUBSECTION (R) OF SECTION 862 SPECIFICALLY SETS FORTH THE POLICE POWERS OF THE DISTRICT. THAT STATUTE PROVIDES THAT THE DISTRICT MAY ENFORCE THE PROVISIONS OF SECTIONS 801 ET SEQ. OF TITLE 63 AND SECTION 21 O.S. 1207 OF TITLE 21. IT FURTHER PROVIDES THAT, DURING THE PERFORMANCE OF THOSE DUTIES, THE EMPLOYEES SHALL HAVE THE POWER OF PEACE OFFICERS. NO REFERENCE IS MADE TO ANY OTHER PROVISIONS OF TITLE 21. LEGISLATIVE SILENCE, WHERE IT HAS AUTHORITY TO SPEAK, MAY BE TAKEN AS AN INDICATION OF LEGISLATIVE INTENT. CITY OF DUNCAN V. BINAHAM, 394 P.2D 456 (OKL. 1964). THEREFORE, THE SPECIFIC REFERENCE TO SECTION 1207 OF TITLE 21 AND NO REFERENCE TO OTHER PROVISIONS OF TITLE 21, INDICATES THAT THE DISTRICT MAY ONLY ENFORCE 21 O.S. 1207 OF TITLE 21.
(SANDRA D. HOWARD)